Citation Nr: 1102763	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-25 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for 
service-connected status post right knee tendon repair for 
ruptured patellar tendon with swelling, limitation of motion, 
arthritis, and episodes of effusion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to May 1986.  
He had additional active duty from March 1988 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The Veteran's case was certified on appeal to the Board in 
October 2009.  The Veteran submitted additional evidence in 
support of his increased rating claim to the agency of original 
jurisdiction (AOJ) in August 2010.  The AOJ forwarded the 
evidence to the Board where it was received in October 2010.  

The evidence was received at the AOJ and the Board, more than 90 
days after the case was certified on appeal.  38 C.F.R. § 20.1304 
(2010).  Moreover, the Veteran did not waive consideration of the 
evidence by the AOJ in the first instance.  However, as the case 
must be remanded to afford the Veteran an opportunity for a 
hearing, the evidence will be considered in due course by either 
the AOJ or the Board.   

The Veteran also submitted a new claim for service connection for 
plantar fasciitis to the AOJ in August 2010.  For reasons unknown 
to the Board, the AOJ forwarded this new claim to the Board where 
it was received in October 2010.  The Board cannot take action on 
this claim as there are due process requirements that only the 
AOJ, by law, can address in the first instance.  The issue is 
referred back to the AOJ for their required action.  


REMAND

The Veteran's current claim was received at the AOJ in April 
2007.  The Veteran's claim for an increased rating was denied in 
October 2007.  He submitted his notice of disagreement (NOD) that 
same month.  The Veteran perfected his appeal, through the 
submission of a VA Form 9, Appeal to Board of Veterans' Appeals, 
in August 2008.  The Veteran checked a box on the form to 
indicate that he declined to have a hearing in his case.

As noted in the Introduction, the Veteran's case was certified on 
appeal to the Board in October 2009.  The Veteran submitted a 
second VA Form 9 that was received at the AOJ in November 2009.  
The Veteran indicated that he now desired to have a Travel Board 
hearing.  The Form 9 was forwarded to the Board where it was 
received in December 2009.  

The request for a Board hearing is timely as it was received at 
the Board within 90 days of the case being certified on appeal.  
See 38 C.F.R. § 20.1304(a).  The Veteran must be scheduled for 
his requested hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO.  The Veteran and 
his representative should be given 
opportunity to prepare.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

